Citation Nr: 1618287	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo and dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2016, the Veteran testified at Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his March 2016 Board hearing, the Veteran testified that he received treatment for dizziness at a private hospital in Alice, Texas.  These records, which are not contained in the claims file and have not been requested by the AOJ, should be obtained on remand, along with any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding private records, to specifically include records of his hospitalization for dizziness at a private facility in Alice, Texas.

2.  Obtain all outstanding VA treatment records.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and afford them an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




